 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    MICHAEL J. BROOME,

           Plaintiff,
                                                      Case No. 18-cv-860-jdp
      v.

    KOHN LAW FIRM, S.C.,
    and JASON DONALD HERMERSMANN,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Michael J. Broome against defendants Kohn Law Firm, S.C. and Jason

Donald Hermersmann in the amount of $2,500.00.




           s/ Kyle Frederickson, Deputy Clerk             January 7, 2019
           Peter Oppeneer, Clerk of Court                      Date




 
